Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 7 includes pumping liquid CO2 refrigerant into the circuit of pipes.
Claims 13 and 14 include collecting oil and a reservoir.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a pressure-regulating device” in claim 3. A return to the specification shows that the device is a valve.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a gas cooling stage” and “a plurality of heat-reclaim units”. Claims 10-12 establish that the gas cooling stage is included with the heat-reclaim units. Further the disclosure provides for the gas cooling heat exchanger (36) and the heat reclaim heat exchanger (34) as a pair and thus corresponds to the “heat-reclaim units” (emphasis on plural). The claim presents the gas cooling stage and heat-reclaim units as separate limitations; however when read in the light of the disclosure and as demanded by a dependent claim the gas cooling stage is a heat reclaim unit. Therefor the drafting of the claim and the disclosure are not in agreement creating ambiguity. For the purpose of examination the examiner interprets the gas cooling stage as being included in the heat-reclaim units.
Claim 1 recites “to the compressing” which renders the claim indefinite. It is unclear how the CO2 refrigerant can be directed to a verb.
Claims 6 and 7 recite “a circuit of pipes” however the limitation is introduced in claim 5 and therefor the antecedent basis is improper.
Claims depending from a rejected claim are rejected for their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christensen (WO 2007/022778) in view of Nilsson et al (“Ice Rink Refrigeration System with Carbon Dioxide as Secondary Fluid in Copper Tubes” reference provided by applicant on IDS received 7/6/2020).
Claim interpretation: “plurality of heat-reclaim units” is interpreted to include the gas cooler (which corresponds to the gas cooling stage in line 5) with an additional heat exchanger. Claims 10-12 establishes that the gas cooling stage is included with the heat-reclaim units. 
Regarding claim 1, Christensen discloses a method for operating a CO2 refrigeration system, comprising:
operating a refrigeration cycle by sequentially:
compressing CO2 refrigerant (with compressor 14),
releasing heat from the CO2 refrigerant in a gas cooling stage (within gas cooler 18) after the compressing,
absorbing heat from a target (at heat exchanger 30 cooling is performed) after the releasing, and
directing the CO2 refrigerant having absorbed heat to the compressing; and
for a heat demand of a plurality of heat-reclaim units (50 and 18; note as per claim 12 of instant application the gas cooler is included as a heat reclaim unit; further the figures of instant application show gas cooling unit and heat reclaim exchanger forming the combination of the heat-reclaim units), causing the pressure of the CO2 refrigerant to reach a transcritical level (figures 3 and 4 show transcritical operation) as a function of said heat demand for the plurality of heat-reclaim units to absorb heat from the CO2 refrigerant in the gas cooling stage (page 3, lines 10-18 discusses transitioning to transcritical operation based on ambient temperature or in other words the demand or capacity of ambient to dissipate heat).
Christensen lacks the use of the CO2 system being for an “ice-playing surface”. Nilsson discloses that it is known to utilize CO2 refrigeration systems for the cooling of ice rinks. It has been held that combining prior art elements according to known methods to yield predictable results is obvious. In this instance Christensen provides the base CO2 refrigeration system is known and Nilsson provides that the cooling of an ice playing surface by CO2 is known. It is therefor recognized that combining Christensen and Nilsson achieves the predictable result of performing cooling and is therefor obvious. 
Regarding claim 2, Christensen discloses causing the pressure of the CO2 refrigerant to return to a subcritical level from said transcritical level as a function of said heat demand (page 6, lines 6-10 includes transition to subcritical in order to satisfy heat demand for “a heating system”).
Regarding claim 3, Christensen discloses causing the pressure of the CO2 refrigerant to reach a transcritical level includes controlling a pressure regulating device (20) downstream of the gas cooling stage (18).
Regarding claim 4, Christensen discloses accumulating CO2 refrigerant in a liquid state in a reservoir (12) prior to said absorbing heat (at 30).
Regarding claim 5, Christensen and Nilsson disclose absorbing heat from at least one ice-playing surface includes circulating CO2 refrigerant in a circuit of pipes to absorb heat from the at least one ice-playing surface (figure 2 of Nilsson provides for pipes to absorb heat from the ice playing surface).
Regarding claim 6, 
Regarding claim 7, Christensen and Nilsson disclose circulating CO2 refrigerant in a circuit of pipes includes pumping the CO2 refrigerant in a liquid state into the circuit of pipes (Christensen provides for transport of liquid refrigerant from the receiver 12 to the evaporator and therefor is pumped; additionally Nilsson includes a pump from reservoir to the circuit of pipes as shown in figure 2).
Regarding claim 8, Christensen discloses at least one of the plurality of heat-reclaim units absorbs heat from the CO2 refrigerant in the gas cooling stage by heat exchange with a secondary refrigerant (18 exchanges heat with air as a secondary refrigerant; 50 exchanges heat with water as a secondary refrigerant).
Regarding claim 9, Christensen discloses the secondary refrigerant heats water in at least one water tank (40; page 6, lines 8-9).
Regarding claim 10, Christensen discloses the plurality of heat-reclaim units absorbs heat from the CO2 refrigerant in the gas cooling stage in series (50 and 18 of figure 5 are arranged in series).
Regarding claim 11, Christensen discloses the plurality of heat-reclaim units (50 and 18) absorbs heat from the CO2 refrigerant in the gas cooling stage in series rather than parallel. However examiner takes official notice that arranging heat exchangers in parallel is old and well known. It would have been obvious to one of ordinary skill in the art to have rearranged the heat reclaim units of Christensen (50 and 18) to be in parallel rather than series in order to reduce pressure drop and thereby reduce pumping requirements.
Regarding claim 12, 
Regarding claims 13 and 14, Christensen discloses the method of claim 1 but is silent concerning oil. Examiner takes official notice that collecting oil in a reservoir at a compressor outlet and returning oil to a compressor inlet is old and well known. It would have been obvious to one of ordinary skill in the art to have provided Christensen with an oil separator in order to maintain lubrication within the compressor and reduce lubricant fouling of the heat exchangers.
Regarding claim 15, Christensen discloses controlling the pressure-regulating device downstream of the gas cooling stage includes modulating a valve (20) to maximize the heat reclaim as a function of the heat demand of the plurality of heat-reclaim units (pages 4-5 and figures 2-4 describe the change in COP and heat reclaim in the 2-3 enthalpy change).
Regarding claim 16, Christensen discloses causing the pressure of the CO2 refrigerant to reach a transcritical level as a function of said heat demand includes causing the pressure of the CO2 refrigerant to reach a pressure of at least 1400 psi (page 5 “120 bar” which is about 1740 psi and thus at least 1400 psi). Christensen is silent concerning transcritical operation during winter months. Christensen does provide for winter operation in the subcritical regime (page 6, lines 6-7), but notes the transition to transcritical based on the temperature of heat release (page 1, lines 8-23). Further the high side of the system is used to heat a heating system in winter time (page 6, lines 9-10). Therefor it would have been obvious to one of ordinary skill in the art to have operated the system in the transcritical regime in order to allow for higher heating temperatures during winter operation.
Regarding claim 17, Christensen discloses causing the pressure of the CO2 refrigerant to reach a transcritical level as a function of said heat demand includes causing the pressure of the CO2 refrigerant to reach a pressure of about 580 psi (“40 bar” page 5, line 20) as a function of the heat demand during a summer month period, wherein an outdoor temperature is warmer in the summer month period than in the winter month period (page 1, lines 8-23). While the cited .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Backman et al (US 6,321,551) utilizes heat from cooling rink for facility heating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763